One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance (Rule 150 of the Rules of Procedure).
(EL) Mr President, apart from the pressure from financial quanta, the insecurity in the euro area ...
(The President cut off the speaker and asked for order in the House)
Ladies and gentlemen, please do not talk in the Chamber during the plenary sitting unless you can do so quietly. Colleagues on both sides of the European Parliament and in the centre, Chairs of political groups, dear colleague from Luxembourg, please sit down and stop talking. Colleagues, this is a plenary sitting, so please stop talking and give us the opportunity to carry on with our one-minute speeches.
(EL) Mr President, apart from the pressure from financial quanta, the insecurity in the euro area is also the result of copious political rhetoric on the part of European institutions and politicians. Flawed European economic governance reacted, in my opinion, too late. Of course we need financial equilibrium in Europe.
At the same time, now is the time for European political union to direct economic union via a global crisis exit strategy and to introduce a more effective regulatory framework for operating the financial markets and for protecting the euro against speculative pressures. I refer, for example, to the need to revise the directive on market abuse. By the same token, I repeat my proposal to create a European credit rating authority.
(ES) Mr President, I would like to take the opportunity in this House today, as I was unable to do so on the 'European Day for the Victims of Terrorism' on 11 March, to pay a well-deserved tribute to these victims in recognition of the enormous sacrifice made by those who have paid the ultimate price in the name of freedom.
We urgently need to start to work on a directive to protect the rights of the victims of terrorism, who are always the ones who are overlooked and who suffer the humiliation of being unjustly equated with their murderers.
It is high time that we within these European institutions recognise the dignity of the victims of terrorism, and help to defend their right to protection and justice. This right should soon be embodied in a law that honours all those who make this possible, whose first article should state that support to victims of terrorism entails recognition of their right to justice and that no government should ever pay a price for this.
I call on all those in a position to defend the victims never to forget that true peace is a peace born of justice, and that is the only peace that those of us who believe in freedom and democracy in Europe and anywhere else in the world should defend.
(ES) Mr President, the closure of a large part of European airspace over recent weeks following the eruption of the Icelandic volcano has had serious consequences for the entire European economy. This is clearly the case for the passengers, airlines and airports of the aviation sector, but it is also true for the tourism sector.
That is what I wanted to talk to you about. In Spain, this is our second-largest industry. In the islands I hail from, it is the main industry. There is huge concern for the effects of the volcanic cloud on the tourist industry. There is talk of losses of EUR 42 million a day. It has dealt a serious blow to the tourism sector, which is still concerned about what the future repercussions may be.
Mr Tajani, the Commissioner for Industry and Entrepreneurship, has committed himself to study the losses in this sector. My request today would be for an urgent relief package both for these airlines and for the other businesses in the tourism sector, and for the tourism sector to be treated as a priority.
(FR) Mr President, the European Union has many tools to make it a global leader in the manufacture of clean cars and, in particular, of electric cars.
The Commission must ensure that this project is a major European objective by encouraging the large car companies on our continent to cooperate with one another, with such cooperation extending from research and development to marketing. It must encourage the widespread installation of accessible and interoperable charging points in Europe, starting with urban areas. It must draft and enforce common rules and standards - if possible, at international level, but certainly at European level - and it must do so without delay. Lastly, it must encourage the Member States to gradually replace their fleet of combustion vehicles with electric cars.
(SL) Today, we are marking the International Day Against Homophobia. I cannot comprehend that there are still many people who turn a blind eye to violence based on sexual orientation and identity. I strongly condemn it, just as I condemn any form of violence based on race or ethnicity, religion or belief, age or disability.
I am very concerned by the misleading, offensive and even hate-fuelled statements which can still be heard. I am shocked, time and again, by acts of violence, both verbal and physical, committed against people of same-sex orientation or members of various minorities.
Today, most Europeans say that the burkha should be banned. While I agree that no one should force women to wear such clothing, I am concerned that a ban might result in an outcome the exact opposite of that intended: women who are prepared to wear the burkha going to prison. We cannot permit religious arguments to fuel discrimination and violence. Finally, we are all human beings, so we need to take a long hard look at whether it is that we really are unable to show greater tolerance to those who are different from us or that we simply do not want to.
(ES) Mr President, ladies and gentlemen, I should like to draw your attention to the 'Science and Innovation Citizens Agenda' initiative, launched by the Spanish Presidency of the Council through the Ministry of Science and Innovation.
The European public is invited to go to the website 'www.reto2030.eu' and select which challenges in science and innovation, from those put forward by fourteen European personalities, should be solved by 2030. The results can be seen online and on a scoreboard in the hall of the European Council building in Brussels until 26 May. The Competitiveness Council will be informed of the result on that date.
I call on you all to vote for one of these challenges and to disseminate information about this initiative in your respective countries so that, as Jean Monnet would say, our personal participation enables us to progress towards a European Union for individuals, towards a European Union for the public.
(BG) Mr President, ladies and gentlemen, democracy requires institutions whose task is to monitor civil rights to be independent of state and party authorities. The requirements in EU directives concerning regulatory bodies are identical with regard to complete independence and strong powers, impartiality and transparency.
Unfortunately, in Bulgaria, changes are being made to some of the confirmed successes of our democratic system, such as extending the period of office beyond five years, the possibility of re-election and a rotation system for changing personnel - all measures which guarantee independence. Change is being brought about without any analysis or perspective, while distancing from good European practice.
A reduction in expenditure is the only argument used for undermining the institutions which are combating discrimination, regulating the media and protecting competition. There is already the tendency for actions to be targeted at financial and audit institutions.
I am warning the European Parliament and European Commission of this as I hope that this will help deter such intentions.
(IT) Mr President, ladies and gentlemen, I would once again like to highlight the importance of the written declaration on corruption that I proposed together with four other MEPs, and which half of the European Parliament, plus one, approved, with the aim of committing the Council and Commission to legislation that is truly effective in fighting corruption.
I have returned from a visit to Greece on behalf of the Committee on Budgetary Control and one of the reasons behind the Greek structural crisis is certainly the squandering of public money, something which also occurs in Italy: Italy is eaten away by corruption, as we have recently seen. This corruption mainly hinges on the illegal management of public money, and the relationship between one political faction and a faction of businessmen and white-collar organised crime.
It is important for the European Parliament to make its full pressure felt on the Commission and on Member States - Member States that do not conform should be penalised - and for the European institutions responsible for controlling corruption and the fight against organised crime to be strengthened.
(DE) Mr President, ladies and gentlemen, today, on the International Day Against Homophobia, I would like to ask you all to remember all those who have been victims of violence and personal insults as well as mental and physical abuse in the past year in our EU Member States on account of their sexual identity.
Under the EU Treaty, discrimination on the grounds of sexual orientation is banned, yet this ban is not being consistently implemented by the Member States. In Member States such as Lithuania, the authorities are attempting to ban the Diversity Parade, thereby inciting an atmosphere of homophobia. In my country, Germany, an attempt is being made not to fight homophobia in schools. Mr President, it must be ensured that protection from discrimination on grounds of sexual orientation is respected as a human right.
(LT) On 24 February, together with representatives from Latvia and Poland, I submitted a written declaration on equal treatment for farmers in the European Union, which draws attention to the unequal subsidising of farmers in EU Member States. In some Member States, subsidies are 7 times higher than the minimum, on average 4 times, and many new Member States are below the EU average. Such a situation falls foul of one of the Community's most important principles - the principle of solidarity. I call on the Council, the Commission and Parliament to equalise direct payments or at least reduce the disparities and, at the same time, end the unequal treatment of Member State farmers. I call on my fellow MEPs to support written declaration number 11 referred to on equal treatment for farmers in the European Union.
(EL) Mr President, I wish to draw your attention to the question of chiropractic. This is an independent health profession that focuses on the diagnosis, treatment and prevention of mechanical disorders of the musculoskeletal system and their effect on the nervous system and general health using manual therapy.
Although chiropractic is taught on independent, harmonised university courses throughout the European Union, it has yet to be recognised uniformly in the European Union. In order to safeguard access to the same care and treatment for patients throughout the European Union, I call on you to sign the written statement which I have drafted, with the assistance and support of other members, to get chiropractic recognised at European Union level.
Mr President, British taxpayers will end up contributing some GBP 10 billion to prop up the euro - a currency we resolutely rejected - as part of the GBP 215 billion hand-out from the International Monetary Fund. This is in addition to the GBP 8 billion if Greece defaults on its debts, and GBP 5 billion in loan guarantees to Latvia and Hungary. Britain may end up giving a total of GBP 23 billion to bolster the euro.
But, if the shoe was on the other foot, I can only imagine that the Commission would rub their hands in delight at the prospect of a failing pound and a weakened London. The recent onerous legislation on hedge funds is the clear signal of this. The invocation of Article 122 of the Lisbon Treaty is the loosest interpretation of legislation I have ever witnessed and, in my opinion, demonstrates a sort of political hoodwinking that proves that every paragraph of every article of every treaty is not even worth the paper it is printed on.
I would suggest the justification of exceptional occurrences fails to take into account the fiscal irresponsibility that created this mess. The latest move robs Britain of vital veto powers by allowing qualified majority voting on future bail-outs.
(The President cut off the speaker)
Mr President, it is essential to the operation of the rule of law that institutions are subject to their own laws and rules. Rule 24(2) of the Rules of Procedure states quite clearly: 'the non-attached Members shall delegate one of their number to attend meetings of the Conference of Presidents'. It does not say that the delegates shall be chosen by vote, but by what other method are joint decisions to be taken? Telepathic signals, possibly?
The administration for the non-attached has said that the delegates should be chosen by consensus. However, it has not attempted to define how consensus might be established and has not attempted to arrange for a delegate to be chosen by this method. When attempts have been made to choose the delegate by election, these attempts have been declared to be invalid.
What has been the response of Parliament to all of this? They are going to change the rules so that the delegates - so-called - can be chosen by the President of the Parliament rather than the delegators. How long before the President of Parliament excises our right to vote in the plenary session?
I would like to remind you that the European Parliament's Committee on Constitutional Affairs interprets this kind of situation and is certainly going to continue working on this.
(BG) Mr President, ladies and gentlemen, the volcanic ash in the air above Europe has held up proceedings in Europe's institutions. It has, in particular, stymied the European Parliament's plenary session in Strasbourg as almost half of MEPs have failed to get here.
Strasbourg is presumably a difficult destination to reach, and downright impossible in exceptional circumstances. On this point, I would like to ask the following question: is this not yet another sign that the European Parliament needs to make a decision about having just one main site, and that to be in Brussels? I assume you will all agree that against the backdrop of a financial crisis, establishing a single main site for Parliament will save millions of taxpayers' euros. It will also make the travelling circus, as our once-monthly move is often described, a thing of the past.
(SK) The protection of people belonging to ethnic minorities is, quite rightly, an important component of international development and relations between states. We also discuss it here on the floor of the European Parliament, and we emphasise European values and the duty of governments to adhere to these values.
In this context, I would like to talk about the political sensitivity of the issue, as there is a great possibility of abuse in this regard, particularly now, as governments are acting unilaterally in pursuing these issues, without consulting those that are affected.
I consider it undesirable and unacceptable for these issues to be pursued in an insensitive manner with the aim of influencing the domestic political situation in another country, sometimes just before elections, as this would ordinarily be considered arrogance. In case anyone has not understood me, I have been talking about the current problems in Slovak-Hungarian relations.
Mr President, corruption has been an important cause of the crisis, with powerful companies and powerful individuals misusing policies, institutions and funds for their private benefit. The challenges of corruption do not disappear with development: it only becomes more sophisticated. So far, domestic efforts have not been effective in all Member States. We should not ignore this reality; we should recognise it. We have reached the moment when the Commission and the Council must establish, as a matter of urgency, a solid anti-corruption mechanism in the Union and the Member States. Any delay will hurt the interests of European citizens.
(SL) Slovenia and Croatia are two neighbouring countries, nations which, for centuries, coexisted without any serious problems. That is the case today, as well, and the majority of Slovenes are in favour of Croatia gaining membership of the European Union at the earliest possible opportunity. After 18 years of negotiations, in 2009, the two governments succeeded in resolving their border dispute and, in particular, the disagreement about the northern Adriatic sea border, which was an issue of legitimate concern for Slovenia.
An international arbitration agreement designed to solve this problem equitably was signed in Stockholm, in the presence of the Swedish Presidency. The process of the agreement's ratification has effectively entered its closing stages. We, in Slovenia, still have to vote on this, in a referendum scheduled for 6 June this year.
I call on European political forces, especially the European People's Party, to familiarise themselves with the campaign taking place in my country this month, and to contribute to a positive outcome, which will reinforce good neighbourly relations and enable the unstable Balkans to have a European future.
Mr President, the eurozone came extremely close to meltdown 10 days ago, but the European rescue package has given our common future a chance. I believe the crisis has more to do with deep-rooted problems in some eurozone Member States than with speculators: Member States with fiscal indiscipline, inefficient labour markets and massive debts in the private sector.
To save the eurozone, we have to reform its governance. Last week's governance proposal from the European Commission contained some good ideas: for instance, much more emphasis on fiscal policy and a clear coordination in fiscal policies between Member States. These proposals should also take into account a common programme of structural reforms. In Spain last week, Mr Zapatero chose the austerity programme so that he could avoid the electorally riskier labour-market reform.
Finally, do not worry about the value of the euro: the common currency's fall is good for the eurozone economy.
(FR) Mr President, we in Parliament have been dismayed to learn of the creation of a working group tasked with discussing an 'advanced status' for Tunisia.
Why are we dismayed? We are dismayed because not a day goes by without reports reaching us from that country illustrating the increase in threats and acts of intimidation against all those men and women who still dare to criticise the methods of that regime.
Without going back over the most recent results of the municipal elections - 90% of the votes were in favour of those close to the seat of power - I shall cite a few examples. On 6 May, the journalist, Zouhair Makhlouf, was arrested and manhandled by the police while on his way to a dinner with the former president of the Bar of Paris. On 18 May, the journalist, Fahem Boukadous, will no doubt be sentenced to four years' imprisonment. What was his crime? To report on the social unrest in the Gafsa Basin and on the repression that followed it. The lawyers Abderraouf Ayadi, Ayachi Hammami, Mohamed Abbou and Radhia Nasraoui are the victims of constant intimidation.
The Internet is increasingly being censored. I shall give one example, Mr President, if I may: my blog is now censored ...
(The President cut off the speaker)
(DE) Mr President, at present, practically every political debate on the economic and financial crisis is concerned only with how many billions of euro are required to plug the next black hole. In general, these debates are still being conducted clinging onto the skirts of Mr Ackermann and co.
What we really need, however, is a fundamental debate on the current monetary system. We should at long last be debating matters such as how to rid our system of its growth imperative. What can we do to check the banks' urge to provide credit? Should we abolish interest? How can we arrive at a distinction between value and monetary value? We should use money to create value for our society, not to create monetary value! Before we are overtaken by events, we should use such a debate to attempt to reform the monetary system from inside. This will only be possible, however, if we have strong and, above all, independent policies.
Mr President, as I am sure everyone is aware, we now have a new government in the United Kingdom, which we can call the Lib-Dem/Con coalition. In the agreement reached between the Conservative Party and the Liberal Democratic Party, it says that: 'We agree that there shall be no further transfer of sovereignty or powers over the course of the next Parliament' - i.e. to the European Union. Of course, anyone who knows anything about this at all knows that there will not be any more transfers of sovereignty requiring a referendum because this has all been done under the Lisbon Treaty. So there will be no need to ask the people of Britain, or of any other country in the Europe Union; it will all happen anyway.
However, if Mr Cameron is really genuine about what he is saying, then he has a golden opportunity to actually keep to that pledge because, as my colleague, Trevor Coleman, pointed out a few weeks ago in this Chamber, the addition of new Members to the European Parliament means that the Lisbon Treaty will have to be re-ratified by all the Member States. So, in Britain's case, Mr Cameron now has a golden opportunity either not to re-ratify the treaty or to put it to a referendum of the British people. Let us hope he keeps to his word and does that.
(SL) Last Saturday saw the celebration, at the Belvedere Palace in Vienna, of the 55th Anniversary of the signing of the Austrian State Treaty. This is, without a doubt, an important date in Austria's history, as it effectively signified the establishment of Austria's statehood and dignity.
Acting through its ambassador, the Slovene Ministry of Foreign Affairs informed the Austrian Government on this occasion, or rather called its attention to the fact, that the provisions of the Austrian State Treaty concerning the rights of the Slovene minority in Austria have still to be implemented. Bilingual road signs in Carinthia are still a taboo topic, so to speak, and the government in Vienna has time and again yielded to the extremist views of the Carinthian nationalists.
At the same time as congratulating the Austrians on this anniversary, I call on them to adopt a more amicable policy towards their minorities.
(FR) Mr President, today, the International Day Against Homophobia, must be an opportunity for us to restate our commitment to universal respect for human rights throughout the world, at a time when provisions or practices involving discrimination on the basis of sexual orientation or gender identity still exist in a number of countries.
We must also condemn even more strongly the increasing number of physical assaults and the repetition of homophobic statements. The code of silence must end here. Teaching tolerance is one part of the solution, because attitudes still need to change, including in our European countries. We must not overlook the matter of teaching tolerance; quite the contrary.
Lastly, European diplomacy must be harnessed to ensure that legislation decreeing that homosexuality is a crime is abolished in those countries in which it remains in force. I wish to take advantage of this opportunity to launch an appeal in this regard to Baroness Ashton.
(BG) Mr President, I wish to express my view on the comments made by certain fellow Members from the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament and the Group of the Alliance of Liberals and Democrats for Europe, who made unfounded attacks against the Bulgarian Government.
For the first time since the start of its post-Communist transition, Bulgaria has demonstrated political will, not only in words, but in actions, too, by combating corruption and organised crime. The tangible results achieved in this respect are being applauded both by Bulgaria's international partners and civil society within the country. The support ratings for the prime minister and interior minister are 56% and 60% respectively.
However, the question remains as to why Bulgaria has lagged behind so much and is bottom in terms of living standards in the European Union. The answer to this question still needs to be found in the self-seeking ambitions of the Communist elite from the late 1980s. They have managed, during the 20-year transition period, using the repressive State Security system and its tentacles in the state economy of that period, to turn their political power into economic power too and hand it over to their sons and grandsons, as well as retain their agents in key ministries, banks and industrial sectors in the country.
The present government is combating the unregulated binding relationship between politics and economics, using every legal instrument permitted in a European constitutional state.
I would simply like to end by making an appeal to fellow Members in the S&D Group to learn from the experience of their fellow German Members regarding the successors of the former communist party in the GDR. The BSP (Bulgarian Socialist Party) is the direct successor to the Communist Party in Bulgaria, in the same way as the Left Party in Germany. The difficulties in forming a government in North Rhine-Westphalia highlight how current this issue is even at the moment in Europe.
(RO) Last week, I paid a working visit to see the communities of seasonal workers in the Huelva region in southern Spain. I saw some excellent things there and the Spanish authorities deserve to be congratulated on this. However, there are also numerous problems related to legal and illegal immigration, to work contracts which need to be signed in future in the native language of those who will be going to work in foreign countries, not to mention a huge number of problems related to working and accommodation conditions. I believe that the European Union directive concerning the seasonal workers scheme must reach Parliament as soon as possible so that we can deal with the problems in as helpful and efficient manner as possible.
(BG) Mr President, on the evening of Thursday 14 May, I was handed in the town of Kardzhali in southern Bulgaria 54 000 signatures collected from citizens who want normal working conditions and strong local government. This petition has been collected from the seven Kardzhali municipalities in just 10 days. People support the fight against corruption at every level of government. However, they are against the strong-arm methods and actions carried out for show, which are used by the executive to relieve courts and the prosecutor's office of their duties, as well as curtail the authority of local government and repress it.
For example, the Mayor of Kardzhali himself has been investigated 138 times during the last year, 13 times alone for the same project. More than 700 checks have been carried out on the 30 municipalities with DPS (Movement for Rights and Freedoms) mayors in less than a year, whereas municipalities with GERB (Citizens for European Development of Bulgaria) mayors have been spared such checks. In addition, the provincial governor of Kardzhali did not even allow us to hand in the petition in the actual administrative building and we were forced to meet out in the open. I made a commitment to inform Europe's institutions about this civil protest.
Mr Kazak, you spoke too quickly for our interpreters. It was not possible for them to interpret your speech precisely.
That concludes the item.